DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2020 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant wrote “as second manipulated variable” when it would appear as though Applicant may have meant to write --as a second manipulated variable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 11 recites the limitation "means of comparators" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination Examiner will be interpreting the “means of comparators” as if the claim read -- Method according to Claim 9, wherein said current through said induction coil is measured by a comparator that directly influences a driver for power semiconductors as control means for said induction coil.--

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 13 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azancot et al. (US 2014/0125147).

Azancot discloses:
In regard to claim 1:
Method for controlling an induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]) to adjust a power generation for a primary power on said induction coil (Figs. 1a-7d Item L1), wherein: said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]) is designed for power transmission to an electrical consumer (Figs. 1a-7d Item  300 & Par. [0068]) put onto a cover above said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]), said electrical consumer having a receiver coil (Figs. 1a-7d Items L2,  320 & Par. [0068]) and an electrical load (Figs. 1a-7d Item  340 & Par. [0068]) connected to said receiver coil (Figs. 1a-7d Item  320 & Par. [0068]), control means for said power generation are provided (Figs. 1a-7d Item  6230 & Par. [0170]), said induction coil forms a primary-side resonant circuit with a capacitance connected in series (Figs. 1a-7d Item 6230 i.e. the capacitors), said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]) and said receiver coil (Figs. 1a-7d Items L2,  320 & Par. [0068]) are coupled in a style of a transformer such that a current in said induction coil induces a voltage in said receiver coil that causes a flow of current and hence a generation of a secondary power in said load of said electrical consumer (Figs. 1a-7d Items 220a-d, L1, L2,  320 & Par. [0070-0071]), 
information pertaining to a desired secondary power on said load of said electrical consumer is prescribed for said control means of said induction coil (Figs. 1a-7d Items 6120, 6122, 6124 & Pars. [0167-0171]) 
said control means of said induction coil (Figs. 1a-7d Item  6230 & Par. [0170]) have at least two manipulated variables by means of which they alter said generated primary power (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency), namely an altering of an operating frequency for said primary-side resonant circuit as a first manipulated variable (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency) and an altering of a voltage effectively applied to said primary-side resonant circuit as a second manipulated variable (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency), 
said control means (Figs. 1a-7d Item  6230 & Par. [0170]) of said induction coil operate with a transfer function P(f) that has at least one local peak and that (Figs. 6b & 7b Items 6230), at least locally, is such that decreasing said operating frequency leads to said primary power being higher (Figs. 6b & 7b Items 6230 & Par. [0165] induced voltage goes up as freq. goes down) and increasing said operating frequency leads to said primary power being lower (Figs. 6b & 7b Items 6230 & Par. [0165] induced voltage goes down as freq. goes up), 
wherein said control means (Figs. 1a-7d Item  6230 & Par. [0170]) in a first mode of operation always attempt to adjust a desired secondary power to a steady state using a maximum modulation of said voltage effectively applied to said primary-side resonant circuit (Figs. 1a-7d Item  6230 & Pars. [0171-173]), as second manipulated variable, in the following cases: in an event of a change in said desired secondary power (Fig. 6d Items Step c-f) or in an event of a difference between a measured secondary power and said desired secondary power caused by a change in said transformer-style coupling between said induction coil and said receiver coil (Fig. 6d Items Steps c-f) and/or by a change in said electrical load brought about by integrated switching means in said electrical consumer, 
said primary power is increased by virtue of said control means decreasing said operating frequency as said first manipulated variable (Figs. 1a-7d Items 6230 & Par. [0165]), said primary power is decreased by virtue of said voltage effectively applied to said primary-side resonant circuit, as said second manipulated variable (Figs. 1a-7d Items 6230 & Par. [0165]), being decreased in a first step before said operating frequency as said first manipulated variable is increased in a second, subsequent step (Figs. 1a-7d Items 6230 and Steps c-f).  




In regard to claim 4:
 	Method according to claim 1, wherein information pertaining to a desired secondary power on said load of said electrical consumer is prescribed for said control means (Figs. 1a-7d Items 6230, 6120, 6122, 6124 & Pars. [0167-0171]).  

In regard to claim 5:
 	Method according to claim 4, wherein said electrical consumer sends said prescribed value for said power generation to said power generation (Figs. 1a-7d Items 6230, 6120, 6122, 6124 & Pars. [0167-0171]).  

In regard to claim 6:
 Method according to claim 1, wherein said power transmission is permanently effected at said maximum possible voltage effectively applied to said primary-side resonant circuit (Fig. 6b Item 2), as said second manipulated variable (Figs. 6b & 7b Items 6230 & Par. [0165], wherein an effective voltage of maximum magnitude is applied to said induction coil at an arising operating frequency as said first manipulated variable (Figs. 6b & 7b Items 6230 & Par. [0165]).  

In regard to claim 13:
 Method according to claim 1, wherein multiple induction coils (Figs. 1a-7d Items  220a-d)  in an induction hob (Figs. 1a-7d Item  202) are controlled using said method, wherein an operating frequency to increase said primary power of one of said induction coils is not reduced continuously but is reduced in steps or stages (Fig. 6b Items fR-fb).  


In regard to claim 16:
 Induction coil apparatus having at least one induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]) designed for power transmission to an electrical consumer (Figs. 1a-7d Item  300 & Par. [0068]) put onto a cover above said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]), which electrical consumer has a receiver coil (Figs. 1a-7d Items L2,  320 & Par. [0068]) and an electrical load (Figs. 1a-7d Item  340 & Par. [0068]) connected thereto, 
wherein said induction coil apparatus: has control means for a power generation (Figs. 1a-7d Item  6230 & Par. [0170]) for a primary power on said induction coil, has a capacitance that is connected in series (Figs. 1a-7d Item 6230 i.e. the capacitors) with said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]) and forms a primary-side resonant circuit (Figs. 1a-7d Items L1 and L2),
 has a controller designed to perform the method according to claim 1 (Figs. 1a-7d Item  6230 & Par. [0170]), wherein: said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]) and said receiver coil (Figs. 1a-7d Items L2,  320 & Par. [0068])  are coupled in the style of a transformer such that a current in said induction coil induces a voltage in said receiver coil that causes a flow of current and hence a generation of a secondary power in said load of said electrical consumer (Figs. 1a-7d Items 220a-d, L1, L2,  320 & Par. [0070-0071]),
 said control means of said induction coil (Figs. 1a-7d Item  6230 & Par. [0170]) have at least two manipulated variables by means of which they alter said generated primary power (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency), namely an altering of an operating frequency for said primary-side resonant circuit as a first manipulated variable (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency) and an altering of a voltage effectively applied to said primary-side resonant circuit as a second manipulated variable (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency), said control means (Figs. 1a-7d Item  6230 & Par. [0170]) of said induction coil are designed such that they operate with a transfer function P(f) that has at least one local peak (Figs. 6b & 7b Items 6230) and that, at least locally, is such that decreasing said operating frequency leads to a higher primary power (Figs. 6b & 7b Items 6230 & Par. [0165] induced voltage goes up as freq. goes down) and increasing said operating frequency leads to a lower primary power (Figs. 6b & 7b Items 6230 & Par. [0165] induced voltage goes down as freq. goes up).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azancot et al. (US 2014/0125147).

In regard to claim 3:
Azancot discloses the method according to claim 1, wherein in said second step, when said operating frequency as said first manipulated variable is increased, a threshold for a change in said current in said induction coil or a threshold for a change in said primary power upward is set (Figs. 1a-7d Items 6230 and Steps c-f).  
However, Azancot is vague in its disclosure of the set threshold being set to be lower than downward.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have set the threshold, when said operating frequency as said first manipulated variable is increased, a threshold for a change in said current in said induction coil or a threshold for a change in said primary power upward is lower than downward since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azancot et al. (US 2014/0125147).

In regard to claim 7:
Azancot discloses the method according to claim 1, including increasing said operating frequency with many stops included to determine if the primary power reaches a threshold (Fig. 6b and 6d).  
However, Azancot is vague in its disclosure of wherein said increasing of said operating frequency is stopped each time as soon as a resulting change in said primary power reaches a threshold of +/-10%.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have set the threshold resulting change at +/-10% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    

Claim(s) 2 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azancot et al. (US 2014/0125147).

In regard to claim 2:
Azancot discloses the method according to Claim 1, wherein: if said electrical consumer is moved and, as a result, said transformer-style coupling becomes lower and said primary-side resonant circuit is damped in a short time (Figs. 1a-7d Item  300 i.e. if not correctly aligned), said control means keep said primary-side current approximately constant at an initial level of said primary-side current of I_1 before said electrical consumer was moved (Figs. 1a-7d Item  300 & step c), with a range of variation of + 5%, at constant operating frequency in a first step, wherein this is accomplished by reducing said voltage effectively applied to said primary-side resonant circuit (Figs. 1a-7d Items 6230 & Par. [0165]), as said second manipulated variable (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency), wherein this results in said secondary power being generated being lower than said desired secondary power (Figs. 1a-7d Item  6230 & Pars. [0171-173]), said operating frequency as said first manipulated variable is then increased in a second step until said current in said induction coil (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency) has changed by no more than ± 10% or said primary power differs from a value for said primary power at which said secondary power corresponds to said desired secondary power by no more than ± 10%, said voltage effectively applied to said primary-side resonant circuit, as second manipulated variable, is subsequently altered again such that said primary-side current has again reached its initial level of I_1 before said electrical consumer was moved or said desired secondary power has been obtained, said first aforementioned step and said second aforementioned step are then performed alternately until said measured secondary power is less than or equal to said desired secondary power or until a maximum possible voltage effectively applied to said primary-side resonant circuit, as said second manipulated variable, is reached (Figs. 6b, 6d & 7d).  
However, Azancot is vague in its disclosure of a range of variation of + 5%, at constant operating frequency and a change by no more than ± 10%.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have set the threshold resulting change of variation of + 5% and a change by no more than ± 10% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    


In regard to claim 8:
Azancot discloses the method according to claim 2, wherein a permanent operation of said induction coil to supply power to said electrical consumer is effected at an operating frequency is used.  
However, Azancot is vague in its disclosure of the operating frequency that is used above said operating frequency at which said transfer function P(f) has a negative first derivative over said operating frequency.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have  used the operating frequency at which said transfer function P(f) has a negative first derivative over said operating frequency since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).    

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azancot et al. (US 2014/0125147).

In regard to claim 9:
Azancot discloses a method for controlling an induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]), in particular on an induction hob (Figs. 1a-7d Item 202), to adjust a power generation for a primary power on said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]), wherein: said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]) is designed for power transmission to an electrical consumer (Figs. 1a-7d Item  300 & Par. [0068]) put onto a cover above said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]), which electrical consumer has a receiver coil (Figs. 1a-7d Item  320 & Par. [0068]) and an electrical load connected thereto (Figs. 1a-7d Item  340 & Par. [0068]), control means for said power generation are provided (Figs. 1a-7d Item  6230 & Par. [0170]), said induction coil forms a primary-side resonant circuit with a capacitance connected in series (Figs. 1a-7d Item 6230 i.e. the capacitors), said induction coil (Figs. 1a-7d Items  220a-d, L1 & Par. [0068]) and said receiver coil (Figs. 1a-7d Items L2,  320 & Par. [0068]) are coupled in a style of a transformer such that a current in said induction coil induces a voltage in said receiver coil that causes a flow of current and hence a generation of said secondary power in said load of said electrical consumer (Figs. 1a-7d Items 220a-d, L1, L2,  320 & Par. [0070-0071]), 
information pertaining to a desired secondary power on said load of said electrical consumer is prescribed for said control means of said induction coil (Figs. 1a-7d Items 6120, 6122, 6124 & Pars. [0167-0171]), 
said control means of said induction coil (Figs. 1a-7d Item  6230 & Par. [0170]) have at least two manipulated variables by means of which they alter said generated primary power (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency), namely an altering of an operating frequency for said primary-side resonant circuit as a first manipulated variable (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency) and an altering of a voltage effectively applied to said primary-side resonant circuit as a second manipulated variable (Figs. 6b & 7b Items 6230, operational voltage and transmission frequency), said control means (Figs. 1a-7d Item  6230 & Par. [0170]) of said induction coil operate with a transfer function P(f) that has at least one local peak and that (Figs. 6b & 7b Items 6230), at least locally, is such that decreasing said operating frequency leads to a higher primary power (Figs. 6b & 7b Items 6230 & Par. [0165] induced voltage goes up as freq. goes down) and increasing said operating frequency leads to a lower primary power (Figs. 6b & 7b Items 6230 & Par. [0165] induced voltage goes down as freq. goes up), wherein dynamic limiting of a current through said induction coil is effected (Figs. 1a-7d Item Steps a-f) said current is reduced by virtue of said voltage effectively applied to said primary-side resonant circuit, as said second manipulated variable, being reduced (Figs. 1a-7d Item  6230 Step c-f, & Pars. [0171-173]).  
However, Azancot is vague in its disclosure of setting a threshold limit as +10% of a present current value, wherein said limit must not be exceeded for a period of more than 1 sec, and otherwise (not positively claimed) said power generation on said induction coil is switched off or said current is reduced to a value at least 50% below said present current value. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have set the threshold limit at +/-10% of a present current value for a specific time period since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    

In regard to claim 10:
Modified Azancot further discloses the method according to Claim 9, including limits.  
However, Azancot is vague in its disclosure of the specific time limit being that wherein said limit is regularly corrected every 8 msec to 500 msec.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have set the limit to be regularly corrected every 8 msec to 500 msec since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    

In regard to claim 11:
Modified Azancot further discloses the method according to Claim 9, wherein said current through said induction coil is measured by means of comparators that directly influence a driver for power semiconductors as control means for said induction coil (Fig. 6E Items 6140, U3, 6230 & L1).  

In regard to claim 12:
Modified Azancot further discloses the method according to Claim 9, wherein a power generation with a half-bridge circuit (Figs. 1a-7d Items 6230 & Par. [0180]) for said induction coil (Figs. 1a-7d Items  220a-d, L1) involves a current peak being measured as current (Figs. 1a-7d Items 6140, 6120 & Par. [0169]).  
However, Azancot is vague in its disclosure of the current peak being generated by precisely one power switch of said half-bridge circuit, and that said power switch has a shorter ON time in comparison with another power switch of said half-bridge circuit.  
It would have been an obvious matter of design choice to have selected to monitor only one power switch of said half-bridge circuit, and that said power switch has a shorter ON time in comparison with another power switch of said half-bridge circuit since one of ordinary skill in the art could have selected anyone of the power switches to monitor and since doing so does not solve any stated problem or is for any particular purpose and it appears that the invention could perform equally well with the selection of a different power switch.   

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azancot et al. (US 2014/0125147).

In regard to claim 14:
Azancot discloses the method according to claim 13, including a change in said operating frequency of one said induction coils (Figs. 1a-7d Items  220a-d i.e. one of) 
However, Azancot is vague in its disclosure of the multiple induction coils being synchronized together with those changes of said operating frequency of other said induction coils.  
It would have been an obvious matter of design choice to have the coils synchronized together with those changes of said operating frequency of other said induction coils since doing so does not solve any stated problem or is for any particular purpose and it appears that the invention could perform equally well with or with-out this synchronization.   

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azancot et al. (US 2014/0125147).

In regard to claim 15:
Azancot discloses the method according to claim 1, wherein an operating frequency is used.  However, Azancot is vague in its disclosure of the operating frequency that is used above said operating frequency at which said transfer function P(f) has its local peak.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have  used the operating frequency at which said transfer function P(f) has its local peak since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
9/30/2022